Case 1:20-cv-00179-LPS Document 9 Filed 04/03/20 Page 1 of 6 PageID #: 545




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

---------------------------------- X
EDWARD HAYES, derivatively on behalf of    :
PARETEUM CORPORATION,                      :
                                           :
                Plaintiff,                 :
                                           :    Case No. 1:20-CV-00212-LPS
           v.                              :
                                           :
ROBERT TURNER, EDWARD O’DONNELL, :
DENIS MCCARTHY, VICTOR BOZZO, LUIS :
JIMENEZ-TUNON, ROBERT LIPPERT, ROB :
MUMBY, LAURA THOMAS, and YVES VAN :
SANTE                                      :
                                           :
                Defendants,                :
-and-                                      :
                                           :
PARETEUM CORPORATION,                      :
                                           :
                 Nominal Defendant.        :
                                           :
---------------------------------- X
JUANITA SILVERA, derivatively on behalf of :
PARETEUM CORPORATION,                      :
                                           :
                Plaintiff,                 :
                                           :
           v.                              :    Case No. 1:20-CV-00230-LPS
                                           :
ROBERT TURNER, EDWARD O’DONNELL, :
DENIS MCCARTHY, VICTOR BOZZO, LUIS :
JIMENEZ-TUNON, ROBERT LIPPERT, ROB :
MUMBY, LAURA THOMAS, and YVES VAN :
SANTE                                      :
                                           :
                Defendants,                :
-and-                                      :
                                           :
PARETEUM CORPORATION,                      :
                                           :
                 Nominal Defendant.        :
                                           :
---------------------------------- X
  Case 1:20-cv-00179-LPS Document 9 Filed 04/03/20 Page 2 of 6 PageID #: 546




 ---------------------------------- X
 BRAD LINTON, derivatively on behalf of :
 PARETEUM CORPORATION,                  :
                                        :
                  Plaintiff,            :
                                        :                      Case No. 1:20-CV-00179-LPS
            v.                          :
                                        :
 ROBERT TURNER, EDWARD O’DONNELL, :
 DENIS MCCARTHY, LAURA THOMAS,          :
 VICTOR BOZZO, LUIS JIMENEZ-TUNON,      :
 ROBERT LIPPERT and YVES VAN SANTE,     :
                                        :
                  Defendants,           :
 -and-                                  :
                                        :
 PARETEUM CORPORATION,                  :
                                        :
                   Nominal Defendant.   :
                                        :
 ---------------------------------- X

 STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED CASES
 AND EXTEND TIME TO RESPOND TO DEFENDANTS’ MOTIONS TO TRANSFER
                   AND PLAINTIFFS’ COMPLAINTS

       WHEREAS, there are presently three related stockholder derivative actions on behalf of

Pareteum Corporation (“Pareteum” or “the Company”) pending before the Honorable Leonard P.

Stark in this Court, including: (1) Hayes v. Turner, et al., No. 1:20-CV-00212-LPS (the “Hayes

Action”); (2) Silvera v. Turner, et al., No. 1:20-CV-00230-LPS (the “Silvera Action” ); and (3)

Linton v. Turner, et al., 1:20-CV-00179-LPS (the “Linton Action”) (collectively, the “Related

Actions”).

       WHEREAS, the Related Actions concern the same parties and arise from the same or

similar transactions pursuant to Local Civil Practice and Procedure Rule 3.1(b).

       WHEREAS, the parties have agreed that the Related Actions should be consolidated.

Plaintiffs’ Counsel believe that, upon consolidation, the Court should appoint liaison counsel to

lead the consolidated litigation.

                                                2
  Case 1:20-cv-00179-LPS Document 9 Filed 04/03/20 Page 3 of 6 PageID #: 547




        WHEREAS on March 13, 2020, Defendants filed a near identical Motions to Transfer

Venue (the “Transfer Motions”) in each of the Related Actions.

        WHEREAS, the Parties have agreed to extend the time for Plaintiffs to respond to the

Transfer Motions to: (1) provide sufficient time for consolidation of the Related Actions and for

Plaintiffs to coordinate a response; and (2) account for disruptions caused by the coronavirus.

        WHEREAS the Parties have agreed that, in the interests of judicial efficiency, the time

for Defendants to answer, move, or otherwise respond to the Plaintiffs’ Complaints should be

extended until 40 days after the Court issues a decision on the Transfer Motions.

        IT IS HEREBY STIPULATED AND AGREED, by and among undersigned counsel for the

Parties, and subject to the approval of the Court, that:

        1.       Defendants accept service of the complaints filed in each of the Related Actions as

of the date of this stipulation.

        2.       The Related Actions are hereby consolidated for all purposes, including pretrial

proceedings, trial, and appeal and are referred to herein as the “Consolidated Action.” Every

pleading filed in the Consolidated Action or in any separate action included herein, shall bear the

following caption:


         IN RE PARETEUM CORPORATION                        Master File No.: 1:20-cv-00179-LPS
         STOCKHOLDER DERIVATIVE
         LITIGATION


         THIS DOCUMENT RELATES TO:


        3.       The files of the Consolidated Action will be maintained in one file under Master

File No.: 1:20-cv-00179-LPS.

        4.       When a document being filed pertains to all of the actions included within the

Consolidated Action, the phrase “All Actions” shall appear immediately after the phrase “This

                                                       3
  Case 1:20-cv-00179-LPS Document 9 Filed 04/03/20 Page 4 of 6 PageID #: 548




Document Relates To:”. When a pleading applies only to some, but not all, of the actions included

within the Consolidated Action, the document shall list, immediately after the phrase “This

Document Relates To:”, the docket number for each individual action to which the document

applies, along with the last name of the first listed plaintiff in said action (e.g., “Case No. 1:20-cv-

00212-LPS (“Hayes”)).

        5.      The law firms Farnan LLP is appointed as Plaintiffs’ Liaison Counsel in the

Consolidated Action.

        6.      The briefing schedule on Defendants’ Transfer Motions is as follows:

                a.      Plaintiffs shall file any papers in opposition within 20 days of entry of this

                        Order consolidating the Related Actions.

                b.      Defendants shall file any reply papers in further support of the Transfer

                        Motions within 10 days of Plaintiffs’ filing their opposition papers.

        7.      Defendants need not answer, move, or otherwise respond to the Plaintiffs’

Complaints. If the Court denies the Transfer Motions, within 30 days of such an order, the

parties shall submit a schedule on the filing of a consolidated complaint and any anticipated

motion to dismiss.


 Dated: April 3, 2020                                  Respectfully submitted,

     FARNAN LLP                                        TYBOUT, REDFEARN & PELL

 By: /s/ Brian E. Farnan                               By: /s/ Seth J. Reidenberg
     Brian E. Farnan (Bar No. 4089)                         Seth J. Reidenberg
     Michael J. Farnan (Bar No. 5165)                       750 Shipyard Dr., Suite 400
     919 N. Market St., 12th Floor Wilmington,              Wilmington, Delaware 19801
     DE 19801                                               Telephone: (302) 658-6901
     Telephone: (302) 777-0300                              Facsimile: (302) 658-4018
     Facsimile: (302) 777-0301
     Email: bfarnan@farnanlaw.com                           -and-
     Email: mfarnan@famanlaw.com
                                                            MCGUIREWOODS LLP
      -and-
                                                   4
Case 1:20-cv-00179-LPS Document 9 Filed 04/03/20 Page 5 of 6 PageID #: 549




                                                1251 6th Ave., 20th Floor
   GLANCY PRONGAY & MURRAY LLP                  New York, NY 10020
                                                Telephone: (212) 548-7086
   Matthew M. Houston                           Facsimile: (212) 715-6277
   Benjamin I. Sachs-Michaels
   712 Fifth Avenue                             Attorneys for the Defendants
   New York, New York 10019
   Telephone: (212) 935-7400
   E- mail: bsachsmichaels@glancylaw.com

   Robert V. Prongay
   Pavithra Rajesh
   1925 Century Park East, Suite 2100 Los
   Angeles, California 90067 Telephone:
   (310) 201-9150
   E-mail: rprongay@glancylaw.com

    Attorneys for Plaintiff Brad Linton


   COOCH AND TAYLOR, P.A.

By: /s/ Blake A. Bennett
    Blake A. Bennett (#5133)
    The Nemours Building
    1007 N. Orange St., Suite 1120
    Wilmington, DE 19801
    (302) 984-3800
    Email: bbennett@coochtaylor.com
    Attorney for Plaintiff

    -and-

   BRAGAR EAGEL & SQUIRE, P.C. W.
   Scott Holleman
   Melissa A. Fortunato
   Garam Choe
   885 Third Avenue
   Suite 3040
   New York, New York 10022
   (212) 646-9449

    -and-

   HYNES & HERNANDEZ, LLC
   Michael J. Hynes
   Ligaya T. Hernandez


                                            5
 Case 1:20-cv-00179-LPS Document 9 Filed 04/03/20 Page 6 of 6 PageID #: 550




   101 Lindenwood Drive, Suite 225
   Malvern, PA 19355
   Telephone: (484) 875-3116 Facsimile:
   (914) 752-3041

   Attorneys for Plaintiffs Edward Hayes and
   Juanita Silvera




                                          ORDER

     The above stipulation having been considered, and good cause appearing therefore, IT IS

SO ORDERED.


     Signed this ______ day of _______________________, 20__.



                                          ____________________________________
                                          HONORABLE LEONARD P. STARK
                                          UNITED STATES DISTRICT JUDGE




                                            6
